Title: Enclosure: Thomas Jefferson’s Account with Craven Peyton for Purchase of Henderson Lands, 14 July 1801 to 7 January 1809
From: Jefferson, Thomas
To: Peyton, Craven


            
            
              
                
            
         
                
            
         
                
            
         
                
            Craven Peyton in account for Henderson’s lands, with Th: J.
            
         
                
            Dr
            
            
         
                Dol.
                
            
         
                
            
         
                
            
         
                with Th Jefferson.
         
                Cr
            
         
                Dol.
              
              
                
                
                
                
            
         
                
                
            
         
                
                
            
         
                
                
                
            
         
                
            
         
              
      
              
                1801.
                July
                14.
                
            
            To cash remitted by Thomas Walker.
         
                
                600.
                
                
            1801
         
                
                
                
            
            By Sarah Kerr’s part of Hend’s land (except Warehouse & William’s share)
            
         
                £ 150–0–0
         
                500.
              
      
              
                
                Oct.
                8.
                
            To do remitted by post in bank bills
                
                1240.
                27
                
            
         
                
                
                
            
            
             
            James L’s part bought of Woodson, including warehouse.
            
         
                140–0–0
         
                466.
                67
              
              
                
                
                
                
            
         
                £sd
         
                
            
         
                
                
            
         
                
                
                
            
             
            Charles’s part (except warehouse & mill site)
         
                128–18–6
         
                429.
                75
              
              
                
                
                15
                
            To balance of Shadwell account now due
         
                40–6–7
         
                134.
                43
                
            
         
                
                
                
            
             
            
               Isham’s part (except warehouse & lot) 
            
         
                
            128–18–6
            
         
                
            429.
         
                
            75
         
              
              
                1802
                June
                
            18.
         
                
            To remittance from Washington
         
                
                
            140.
         
                
                
            
         
                
                
                
            the portions of the same persons in Thorpe’s house
                84–0–0
         
                280.
              
      
              
                1803.
                Feb.
                23.
                
            
            To paid by Gibson & Jefferson
            
         
                
                1000.
                
                1802.
                
            Nov.
         
                
                
            
            By John Henderson’s 102. acres + 6¼ as = 108¼ acres
         
                140–0–0
         
                466.
                67
              
              
                
                July
                12.
                
            To do
         
                
                1300.
                
                
            
         
                
                
                
            
             
            Bennet Hill’s part
         
                }
                except the warehouse
                650–0–0
         
                2166.
                67
              
              
                
                Sep.
                6
                
            
            To pd by do to D. Carr
             for you
         
                
                600.
                
                
            
         
                
                
                
            
             
            Eliza’s
            
         
      
              
                
                
                20.
                
            
            To order on 
               Gibson & Jefferson
             for interest
         
                
                213.
                33
                
            
         
                
                
                
            
             
            Frances’s
            
         
      
              
                
                Dec.
                27.
                
            To remitted do for you
                
                558.
                14
                
            
         
                
                
                
            
             
            Lucy’s
            
         
      
              
                
                
                
                
            
         
                
                5786.
                17
                
            
         
                
                
                
            
             
            Nancy C’s
            
         
      
              
                
                
                
                
            
         
                
            
         
                
            
         
                
            
         
                
            
         
                
                
                
            
             
            Mrs Henderson’s
            
         
                (except warehouse)
         
                250–0–0
         
                833.
                33
              
              
                1804.
                Sep.
                10.
                
            
            To paid 
               Alexander Garrett
             for you
         
                
                150.
                
                
            
         
                
                
                
            By interest allowed on these sums
                64–0–0
         
                213.
                33
              
              
                
                Dec.
                10.
                
            To paid D. Carr for you
                
                135.
                
                
            
         
                
            
         
                
            
         
                
            
         
                5786.
                17
              
              
                1805.
                Apr.
                
                
            
            To assumed to Gibson & Jefferson for you
         
                
                
            201.
         
                
                
            1804.
         
                
                
                
            
            By mrs Henderson’s Dower in the Warehouse
         
                85–0–0
         
                283.
                33
              
              
                
                June
                25.
                
            To do
            paiable July 13.
         
                
                156.
                67
                
            
         
                
                
                
            
            
            
            John’s part in do 
            
         
                }
                
            purchased from Seabrook @ 50.£ each
         
                150–0–0
         
                500.
              
      
              
                
                
                
                
            do
            paiable Aug. 10.
         
                
                533.
                33
                
            
         
                
                
                
            
             
            Charles’s
            
         
              
      
              
                
                
                
                
            Balance on this account
                
                7.
                33
                
            
         
                
                
                
            
             
            Isham’s
            
         
              
      
              
                
                
                
                
            
         
                
            
         
                1183.
                33
                
            
         
                
                
                
            
         
                
                
                
                
            
         
              
      
              
              
                1805.
                June
                5.
                
            To an allowance of this date and sum in another account
                £ 50–0–0
         
                166.
                67
                
            
         
                
                
                
            
            By Eliza’s part in do 
            
         
                }
                @ £30. each.
                120–0–0
         
                400.
                
            
         
              
              
                1807.
                Nov.
                17.
                
            To do
            of this date and sum in another account
                100.0.0.
         
                333.
                33
                
            
         
                
                
                
            
             
            Frances’s
            
         
      
              
                
                
                
                
            
         
                
                500.
                
                
            
         
                
                
                
            
             
            Lucy’s
            
         
      
              
                1809.
                Jan.
                7.
                
            
            To remitted Gibson & Jefferson for you
         
                30–0–0
         
                
            100.
         
                
            
         
                
            
         
                
                
                
            
             
            Nancy’s
            
         
      
              
                
                
                
                
            
            To remitted 
               Andrew Benade for you
         
                82–10–0
         
                275.
                
            
         
                
            
         
                
                
                
            
         
                1183.
                33
              
              
                
                
                
                
            
         
                
                375.
                
                1805
                
            June
         
                5.
                
            
            
            By Bennet H’s part of warehouse bought of Anderson 
            
            
         
                50–0–0
         
                166.
                67
              
              
                
                
                
                
            
         
                
                
            
         
                
                1807.
                Nov.
                17.
                
            
            By 
               John Henderson’s
             deed of Quitclaim
         
                100–0–0
         
                333.
                33
              
              
                
                
                
                
            
         
                
                
            
         
                
                
            
         
                
                
                
            
         
                500.
                
            
         
              
              
                
                
                
                
            
         
                
                
            
         
                
                
            
         
                
                
                
            
               
               By John Hend’s 2 lots No 8. 10. between town and river. his rights in the dower estate & all other rights and claims in these lands, bot of James Lewis 
               
            
         
                375.
              
      
            
           